PER CURIAM.
We reverse the order of temporary injunction issued by the trial court because we find a lack of support in the record for the trial court’s conclusion that the appel-lee lacked any other remedy and would suffer irreparable harm if the injunction was not granted. See Northside Motors v. Brinkley, 282 So.2d 617, 624 (Fla.1973); and C.I.T. Corporation v. Reeves, 112 Fla. 424, 150 So. 638 (1933). The conclusion as to irreparable harm is further undermined by the trial court’s order that the injunction would be stayed if appellants posted a monetary bond. In addition, the court declined to consider the issue of whether the appel-lee had a clear right of possession to the property in question, a prerequisite to the grant of injunctive relief. See Hiles v. Auto Bahn Federation, Inc., 498 So.2d 997 (Fla. 4th DCA 1986).
ANSTEAD and DELL, JJ., concur.
STONE, J., dissents without opinion.